Case: 15-20359      Document: 00513215678         Page: 1    Date Filed: 10/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20359
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 1, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BAHRAM MECHANIC,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-204-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Bahram Mechanic appeals the district court’s denial in part of his motion
for reconsideration of his pretrial detention order. The district court granted
the motion to the extent that it reopened the detention proceedings and heard
new evidence, but ultimately declined to reverse the pretrial detention order.
       The district court’s decision rests upon its conclusion that Mechanic has
failed to establish that any condition or combination of conditions will


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20359    Document: 00513215678     Page: 2     Date Filed: 10/01/2015


                                 No. 15-20359

reasonably assure Mechanic’s presence at future proceedings if Mechanic is
released. 18 U.S.C. § 3142. Absent an error of law, we will uphold a district
court’s pretrial detention order if it is supported by the proceedings below.
United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992). The same standard
of review applies to the denial of a motion to reconsider a detention order.
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
      Analysis of the factors set forth in § 3142(g) indicates that the district
court’s conclusions are supported by the proceedings below. See Rueben, 974
F.2d at 586. As a result, Mechanic has not shown that the district court abused
its discretion. See Hare, 873 F.2d at 798.
      AFFIRMED.




                                       2